

116 HR 3437 IH: Saving Transit Art Resources Act
U.S. House of Representatives
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3437IN THE HOUSE OF REPRESENTATIVESJune 24, 2019Ms. Adams (for herself, Ms. Pingree, Mr. Kilmer, Mr. Blumenauer, Ms. Titus, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to allow certain funds to be used for incremental costs of
			 incorporating art into facilities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saving Transit Art Resources Act or the STAR Act. 2.Allowing art (a)In generalSection 5323(h) of title 49, United States Code, is amended—
 (1)in paragraph (1) by inserting or after the semicolon; (2)by striking paragraph (2); and
 (3)by redesignating paragraph (3) as paragraph (2). (b)No special ruleSection 5309 of such title is amended by striking subsection (p).
			